Citation Nr: 1134684	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for migraine headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 and from June 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In July 2010, the Veteran's claim was remanded for further development-including a VA examination.  The VA examination was performed; however, it did not include discussion of all of the questions posed in the July 2010 remand.  Therefore, this claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the July 2010 remand order, the Board requested that the examiner provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of the Veteran's current migraine headaches.  The examiner was also requested to address whether the Veteran has characteristic prostrating attacks occurring once a month on average over the last several months and whether the Veteran has very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examination report has contradictory information.  It is noted that the headaches occurred weekly during the past 12 months.  It is also noted that the attacks were not prostrating and that ordinary activity was possible.  Then, however, the report indicated that exposure to bright sunlight caused the attacks to be prostrating for 3-4 hours or until he went to the emergency room for a pain medication injection.  It was also reported that the last time he was incapacitated was over 6 months earlier, and that he was incapacitated 1-2 times per year due to headache.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the contradictions in the examination report, this matter must be remanded again. 

In addition, the Veteran asserts that his headache renders him unable to maintain gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Accordingly, on remand, the RO should adjudicate the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability in conjunction with the claim for increased rating for migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo another VA examination to ascertain the severity of migraine headaches.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his current migraine headaches.  The examiner should address whether the Veteran has characteristic prostrating attacks occurring once a month on average, over the last several months and whether the Veteran has very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

The examiner should also provide an opinion as to the impact of the Veteran's migraine headache disability on his employability, to include whether it renders him unemployable.  The rationale for all opinions expressed should be explained. 

2.  After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim, considering all the evidence of record.  The RO should also consider whether a TDIU is warranted.   If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

